           Case 1:20-cv-01166-EPG Document 12 Filed 12/14/20 Page 1 of 3


                                                                           FILED
                                                                          April 14, 2020
                                                                       CLERK, U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF CALIFORNIA




                             UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF CALIFORNIA



  IN RE:                                            GENERAL ORDER NO. 615

  SOCIAL SECURITY MATTERS UNDER
  42 U.S.C. § 405(g) DURING THE COVID-19
  PUBLIC EMERGENCY




       The United States has moved ex parte for a temporary order staying civil matters

involving the Commissioner of Social Security as a party under 42 U.S.C. § 405(g) due to the

COVID-19 public health emergency. For good cause shown, the Chief Judge issues this Order:

       1. All cases proceeding under Sections 205(g) and (h) of the Social Security Act, 42

U.S.C. § 405(g) and (h) (herein referred to as 42 U.S.C. § 405(g)), require the Commissioner of

Social Security (Commissioner) to prepare and file a certified copy of the administrative record

(CAR), “including the evidence upon which the findings and decision complained of are based.”

42 U.S.C. § 405(g).

       2. The Commissioner's Office of Appellate Hearings Operations (OAO) prepares the

certified administrative records for all courts in the country. OAO personnel are located at one

site, in Falls Church, Virginia.

       3. Due to the COVID-19 public health emergency, OAO staff are not authorized to

report for duty on site and the Commissioner is unable to prepare the CAR for any current or

future cases while the public health emergency continues.
          Case 1:20-cv-01166-EPG Document 12 Filed 12/14/20 Page 2 of 3



       4. The United States seeks a stay of all Social Security cases brought under 42 U.S.C. §

405(g) until such time as the Commissioner can resume preparation of CARs.

       5. Based upon the number of cases already impacted, and the ongoing nature of the

emergency, requesting individual extensions of time or stays in all cases is impractical,

particularly at a time when counsel for the Social Security Administration and the United States

Attorney’s Office are also impacted by the COVID-19 public health emergency.

       6. To preserve the status quo until such time as the Commissioner may begin normal

operations at OAO and may resume preparation of CARs, all civil cases filed on or after

February 1, 2020, brought against the Commissioner under 42 U.S.C. § 405(g), except those

cases in which a CAR has already been filed, are hereby stayed, unless otherwise ordered by the

assigned district judge or magistrate judge.

       7. This Order does not alter, vacate, or stay any obligation of individuals to pay amounts

previously lawfully determined to be owed to the United States or to an agency or office of the

United States, including the Social Security Administration.

       8. This Order does not prohibit, in any manner, the ability of parties to file claims or

commence actions against the Commissioner under 42 U.S.C. § 405(g). However, all cases or

matters commenced on or after February 1, 2020, except those in which a CAR has already been

filed, will be immediately stayed.

       9. Once OAO can resume operations, there will be a backlog of work that will continue

to impact the Commissioner's ability to prepare CARs. Therefore, at such time as the

Commissioner resumes preparation of CARs, the stay described in this Order will be lifted on an

individual case-by-case basis, as CARs become available.

       10. The stay described in this Order will be lifted on a rolling basis automatically in an

individual case when either: i) the Commissioner files a proof of service showing that the CAR

has been served on Plaintiff; or ii) the Commissioner files the CAR. Thereafter, case deadlines

will proceed according to the applicable case management orders and local rules. No motion or

other notification will be required to lift the stay in any individual case.
         Case 1:20-cv-01166-EPG Document 12 Filed 12/14/20 Page 3 of 3



       11. The stay described in this Order may be lifted in any particular case by the presiding

judge or magistrate judge upon a showing of good cause, including where the claimant lacks the

income and resources necessary to meet minimum subsistence for food or shelter.

       IT IS SO ORDERED.

DATED: April 14, 2020

                                            FOR THE COURT:




                                            ____________________________________
                                            KIMBERLY J. MUELLER, CHIEF JUDGE
                                            UNITED STATES DISTRICT COURT
